EXHIBIT 10.77




FIRST AMENDMENT TO SHARE PURCHASE AGREEMENT



            THIS FIRST AMENDMENT TO SHARE PURCHASE AGREEMENT (the “First
Amendment”) is made this 3rd day of April 2006, among KFx Inc. a Delaware
corporation (“Buyer”), New Meadville Forging, Inc., a Delaware corporation
(“Seller”), and Keller Group, Inc., an Illinois corporation (“Keller”).



R E C I T A L S



            WHEREAS, Buyer, Seller and Keller entered into that certain Share
Purchase Agreement dated March 6, 2006 (the “Purchase Agreement”); and



            WHEREAS, Buyer, Seller and Keller now desire to amend the Purchase
Agreement as set forth herein.



            NOW, THEREFORE, Buyer, Seller and Keller hereby agree as follows:



            1.         Definitions.  Except as otherwise defined herein, all
capitalized terms used herein shall have the meanings ascribed to them in the
Purchase Agreement.



            2.         Purchase Agreement Section 2.3 Closing Payment.  Purchase
Agreement Section 2.3 Closing Payment is hereby deleted in its entirety and
replaced in its entirety with the following:



                 

            2.3       Closing Payment.  Subject to the terms and conditions of
this Agreement, Buyer shall pay and deliver at the Closing the Purchase Price to
Seller as follows: (a) issue to Seller 118,821 shares of Common Stock, $.001 par
value per share, of Buyer (the “Buyer Common Shares”) having a value equal to
Two Million Four Hundred Ninety Nine Thousand Nine Hundred Ninety Three Dollars
and Eighty Cents ($2,499,993.80) based on the average closing price of Buyer
Common Shares during the five (5) trading-day period ending on the business day
immediately preceding the date hereof (the “Stock Consideration Shares”) and
(b) pay and deliver an amount equal to Thirty One Million Two Hundred Fifty
Thousand Six Dollars and Twenty Cents ($31,250,006.20) (the “Cash Portion”), to
Seller by means of a wire transfer of immediately available cash funds to an
account as directed by Seller prior to the Closing (the “Seller’s Account”).



            3.         Purchase Agreement Section 2.6 Allocation of Purchase
Price.  The first sentence of Purchase Agreement Section 2.6 Allocation of
Purchase Price is hereby amended by deleting the words “prior to Closing” and
inserting the following replacement words “not later than thirty (30) days after
Closing”.



            4.         Purchase Agreement Section 4.9 Employee Benefit Plans and
Other Compensation Arrangements is hereby amended by new Section 4.9 (g) as
follows:



                 

            4.9 (g)  To Seller’s Knowledge, all of the Plans are in compliance
with applicable provisions of the Code and not in default with respect to any
applicable provisions of the Code.





--------------------------------------------------------------------------------

            5.         Purchase Agreement Section 9.1 Indemnification of Buyer
is hereby deleted in its entirety and replaced in its entirety with the
following:



                 

            9.1       Indemnification of Buyer.  From and after the Closing and
subject to Sections 9.2, 9.5 and 9.6, Seller and Keller, jointly and severally,
shall indemnify Buyer and its permitted successors and assigns (collectively,
the “Buyer Indemnitees”), against and hold Buyer Indemnitees harmless from: any
Losses based upon, arising out of or caused by (a) inaccuracy in, or breach of,
any of the representations and warranties made by Seller in Articles 3 or 4, as
amended, including but not limited to breach of the representations and
warranties made regarding defaults to Employee Benefit Plans and including
representations and warranties regarding Company’s possession of good and
marketable fee simple title to all of the Real Properties and Company’s
possession of valid leasehold interests in all of the Leased Properties or (b)
any breach or nonperformance of any covenant or obligation made or incurred by
Seller herein.  Seller does not make and shall not be deemed to have made, nor
is Buyer relying upon, any representation, warranty or covenant other than those
representations, warranties and covenants that are expressly set forth in this
Agreement.



            6.         Amendment to Schedule 4.4. The Purchase Agreement is
hereby amended by deleting Schedule 4.4 thereof in its entirety and substituting
in lieu thereof Schedule 4.4 attached hereto.



            7.         Amendment to Schedule 4.6. The Purchase Agreement is
hereby amended by deleting Schedule 4.6 thereof in its entirety and substituting
in lieu thereof Schedule 4.6 attached hereto.



            8.         Amendment to Schedule 4.10(c). The Purchase Agreement is
hereby amended by deleting Schedule 4.10(c) thereof in its entirety and
substituting in lieu thereof Schedule 4.10(c) attached hereto.



            9.         Amendment to Schedule 4.10(e). The Purchase Agreement is
hereby amended by deleting Schedule 4.10(e) thereof in its entirety and
substituting in lieu thereof Schedule 4.10(e) attached hereto.



            10.       Amendment to Schedule 4.12(a). The Purchase Agreement is
hereby amended by deleting Schedule 4.12(a) thereof in its entirety and
substituting in lieu thereof Schedule 4.12(a) attached hereto.



            11.       Amendment to Schedule 4.12(b). The Purchase Agreement is
hereby amended by deleting Schedule 4.12(b) thereof in its entirety and
substituting in lieu thereof Schedule 4.12(b) attached hereto. [Removal of
ConRail lease and addition of Norfolk lease]



2

--------------------------------------------------------------------------------

            12.       Amendment to Schedule 4.16. The Purchase Agreement is
hereby amended by deleting Schedule 4.16 thereof in its entirety and
substituting in lieu thereof Schedule 4.16 attached hereto.



            13.       Schedule 6.1(a). The Purchase Agreement is hereby amended
by attaching Schedule 6.1(a) attached hereto.



            14.       Schedule 6.1(e). The Purchase Agreement is hereby amended
by attaching Schedule 6.1(e) attached hereto.



            15.       Amendment to Schedule 8.1.5. The Purchase Agreement is
hereby amended by deleting Schedule 8.1.5 thereof in its entirety and
substituting in lieu thereof Schedule 8.1.5 attached hereto.



            16.       Amendment to Schedule 8.5. The Purchase Agreement is
hereby amended by deleting Schedule 8.5 thereof in its entirety and substituting
in lieu thereof Schedule 8.5 attached hereto.



            17.       Article 10 Certain Definitions – “Tax or Taxes.”  The
Purchase Agreement is hereby amended by deleting the definition of Tax or Taxes
and replacing the definition of Tax or Taxes with the following:



                 

“Tax or Taxes” means all taxes, charges, fees, duties, levies or other
assessments, however denominated, imposed by any federal, territorial, state,
local or foreign government or any agency or political subdivision of any such
government, which taxes shall include, without limiting the generality of the
foregoing, income or profit, gross receipts, net proceeds, ad valorem, turnover,
real and personal property (tangible and intangible), sales, use, franchise,
excise, value added, stamp, leasing, lease, business license, user, transfer,
fuel, environmental, mineral, unmined coal, abandoned mined land fee, excess
profits, occupational, interest equalization, windfall profits, severance and
employees’ income withholding, workers’ compensation, Pension Benefits Guaranty
Corporation premiums, unemployment and Social Security taxes, and other
obligations of the same or of a similar nature to any of the foregoing (all
including any interest, penalties or additions to tax related thereto imposed by
any taxing authority).



            18.       Effect.  Except as specifically set forth herein, the
Purchase Agreement shall continue in full force and effect.



            19.       Counterparts.  This First Amendment may be executed and
delivered by Buyer, Seller and Keller in separate counterparts, with the same
effect as though all such parties had executed and delivered the same copy
hereof.



            20.       Governing Law.  This First Amendment shall be governed by
and construed in accordance with the laws of the State of Ohio, without regard
to the choice-of-laws or conflicts-of-laws provisions thereof.



3

--------------------------------------------------------------------------------

                        IN WITNESS WHEREOF, the parties have caused this First
Amendment to be duly executed as of the date first above written.





BUYER:

KFX INC.

 

By:       /s/ Kevin R. Collins                              

Name:  Kevin R. Collins

Its:  Executive Vice President-Finance & Strategy

 

SELLER:

NEW MEADVILLE FORGING, INC.

 

By:       /s/ Jack R. Keller                                 

Name:  Jack R. Keller

Its:  President

 

KELLER:

KELLER GROUP, INC.

 

By:       /s/ Jack R. Keller                                 

Name:  Jack R. Keller

Its:   President








4